Mr. Justice Dever delivered the opinion of the court. Abstract of the Decision. 1. Mortgages, § 578*—what constitutes assignment of interest in decree of foreclosure and not of debt. Where, pending a suit to foreclose a trust deed given to secure certain notes, the holder of one of the notes assigned his interest in the subject-matter of the suit, held that such was not an assignment of such holder’s note but of his interest in any decree which might be rendered in the suit and of his right and title to a chose in action. 2. Mortgages, § 578*—what are rights of assignees of interest of cross complainant in decree. Where, after a decree was entered in a foreclosure suit finding and adjudging a certain cross complainant was entitled to a certain sum under the trust deed sued on, the cross complainant assigned all his interest in the decree, held that the assignee took such interest subject to all the equities and rights then existing in prior assignees of the same fund. 3. Assignments, § 24*—what does not affect right and title of assignee under. The right and title of an assign'ee under an assignment of a chose in action being sued upon, which was valid as against subsequent assignees to the fund assigned, would not” be affected by the filing in court of a subsequent assignment.